 

EXHIBIT 10.39

 

$50,000.00

 

December 12, 2002

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, Aviva Petroleum Inc., a Texas corporation,
(herein called “Borrower”), hereby promises to pay to the order of Ronald
Suttill, a resident of Dallas, Texas, (herein called “Lender”), the principal
sum of fifty thousand dollars ($50,000), together with interest as provided
below. All payments on this Note shall be due and payable in lawful currency of
the United States of America at the offices of Lender in Dallas County, Texas,
or at such other place within Dallas County as from time to time may be
designated by the holder of this Note.

 

The unpaid principal balance outstanding hereunder shall bear interest at a rate
per annum which shall be the lesser of (a) 10% or (b) the maximum rate of
interest from time to time permitted under state or federal laws applicable to
the indebtedness evidenced hereby. The lesser of (a) and (b) above shall be
referenced to herein as the “Maximum Lawful Rate.”

 

Accrued and unpaid interest shall be due and payable on March 31, 2003. The
unpaid principal and remaining accrued and unpaid interest shall be due and
payable on May 31, 2003. Privilege is reserved to the Borrower to repay this
Note in whole or in part, at any time, without premium or penalty. Any
prepayment shall be applied to the payment of principal.

 

If this Note is placed in the hands of an attorney for collection, or if it is
collected through bankruptcy or other judicial proceedings, the Borrower further
agrees to pay all expenses of collection, including reasonable attorney’s fees.

 

Borrower and all sureties, endorsers and guarantors of this Note (i) waive
grace, demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of intent to accelerate and all other notice, bringing of suit
and diligence in collecting this Note or enforcing any of the security herefor,
(ii) agree to any substitution, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon, and (iii) consent
to any one or more extensions or postponements of time of payment of this Note
on any terms or any other indulgences with respect hereto, without notice
thereof to any of them.

 

No delay or omission on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.

 

In no event shall the aggregate of the interest on this Note, plus any other
amounts paid in connection with this Note which would under applicable law be
deemed “interest,” ever



--------------------------------------------------------------------------------

exceed the maximum amount of interest which under applicable law could be
lawfully charged on this Note. Lender and Borrower specifically intend and agree
to limit contractually the interest payable on this Note to not more than an
amount determined at the maximum rate permitted by applicable law. If at any
time the rate of interest charged under this Note exceeds the maximum rate
permitted by applicable law, the rate of interest to accrue on this Note shall
be limited to the maximum rate permitted by applicable law. None of the terms of
this Note or any other instruments pertaining to or securing this Note shall
ever be construed to create a contract to pay interest at a rate in excess of
the maximum rate permitted by applicable law, and neither Borrower nor any other
party liable herefor shall ever be liable for interest in excess of that
determined at the maximum rate permitted by applicable law, and the provisions
of this paragraph shall control over all provisions of this Note. If any amount
of interest taken or received by Lender shall be in excess of the maximum amount
of interest which, under applicable law, could lawfully have been collected on
this Note, then the excess shall be deemed to have been the result of a
mathematical error by the parties hereto and shall be refunded promptly to
Borrower. All amounts paid or agreed to be paid in connection with the
indebtedness evidenced by this Note which would under applicable law be deemed
“interest” shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of this Note.

 

 

Aviva Petroleum Inc.

By:

 

/s/    James L. Busby       

--------------------------------------------------------------------------------

   

James L. Busby

Chief Financial Officer